DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/2022.  These drawings are acceptable and are hereby entered.

Response to Arguments
	Applicant’s arguments, filed 2/28/2022, with respect to claim 6 rejected under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claim 6 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 2/28/2022 regarding claims 1, and 4-11 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/132564 A1 to Bruce (hereinafter “Bruce”) in view of US 2017/0095032 A1 to Lacroix (hereinafter “Lacroix”). 
	For claim 1, Bruce discloses a fatigue-reducing safety shoe (article of footwear 10), comprising: 
an upper (100).
Bruce does not specifically disclose the upper is provided, at the shoe toe, with a safety toe-cap.
However, attention is directed to Lacroix teaching an analogous article of footwear (abstract of Lacroix). Specifically, Lacroix teaches a protective toe-cap is cover by the material of the upper 11 and is made of a hard material (para 0022 of Lacroix). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bruce would be modified wherein the upper is provided, at the shoe toe, with a safety toe-cap, for purposes of providing a rigid and impact-proof material protecting the toes against the impact from objects falling against the footwear, as taught by Lacroix (para 0003 of Lacroix). 
The modified Bruce continues to teach: 
a layered sole (sole structure 200) associated with said upper (fig. 1), said layered sole including a lower layer adapted to come into contact with the ground (outsole 210), and an intermediate layer associated with said upper and said lower layer (cushioning member 250b and fluid filled bladder 400, fig. 11) respectively, and an upper layer (footwear plate 300),

    PNG
    media_image1.png
    488
    1024
    media_image1.png
    Greyscale

wherein, in said intermediate layer, an elastic insert is embedded at a rear zone of said shoe (the cushioning member 250b may be formed from a slab of polymer foam which may be formed from polyurethanes, para 0083) and an absorbing insert is embedded at a front zone of said shoe (the fluid filled bladder 400 containing gels, para 0083),
wherein the absorbing insert is made of an absorbing material capable of absorbing the energy of the walk (the fluid filled bladder 400 with the gel cooperates to enhance functionality and cushioning characteristics when the sole structure 200b is under load, para 0082),
wherein the upper layer completely overlaps the elastic insert and said absorbing insert (see plate 300 in fig. 11 above).
The modified Bruce does not specifically disclose: wherein the elastic insert is extended over a surface comprised between 45% and 70% of the total surface of the layered sole, and wherein the absorbing insert is extended over a surface comprised between 5% and 30% of the total surface of the layered sole. However, it is clear from figs. 11 and 10 of Bruce that the cushioning member 250b is at least over half the surface area of the layered sole and the fluid filled bladder 400 is at most less than half the surface area of the layers sole (also see para 0039). Therefore, Bruce discloses the general conditions of the claimed invention except for the
express disclosure of wherein the elastic insert is extended over a surface comprised between 45% and 70% of the total surface of the layered sole, and wherein the absorbing insert is extended over a surface comprised between 5% and 30% of the total surface of the layered sole. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the elastic insert is extended over a surface comprised between 45% and 70% of the total surface of the layered sole, and wherein the absorbing insert is extended over a surface comprised between 5% and 30% of the total surface of the layered sole since the claimed values are merely an optimum or workable range for providing desired cushioning characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 4, the modified Bruce teaches the fatigue-reducing safety shoe, according to claim 1, wherein said upper layer comprises an anti-puncture sheet which is extended so as to completely cover the user's foot sole (para 0056 and fig. 11).  

	For claim 5, the modified Bruce teaches the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a gel-based or polyurethane resin-based material (paras 0082-0083).  

	For claim 7, the modified Bruce teaches the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a bicomponent polyurethane resin-based material (paras 0083, 0072, and 0059).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Lacroix and in further view of US 2006/0254088 A1 (hereinafter “McCormick”). 
For claim 6, the modified Bruce does not disclose the fatigue-reducing safety shoe, according to claim 5, wherein said gel-based material is a sol-gel.  
	However, attention is directed to McCormick teaching a shoe liner for an analogous article footwear containing an aerogel-containing insulation layer 12 including a nonporous silica matrix supported or carried by a polymeric, fibrous substrate (para 0024 of McCormick). McCormick also teaches said silica aerogels are produced in a process known as sol-gel polymerization, wherein monomers are suspended in solution and react with one another to form a sol, or collection, of colloidal clusters and he larger molecules then become bonded and cross-linked, forming a nearly solid and transparent sol-gel (para 0005 of McCormick). It would have been obvious to one or ordinary skill in the art before the effective filing date wherein the fluid filled bladder of Bruce would be modified to comprise the aerogel of McCormick for purposes of providing superior insulative properties (para 0025 of McCormick) and specific cushioning characteristics.  

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Lacroix, and in further view of US 2014/0109438 A1 to Hoogerbrugge (hereinafter “Hoogerbrugge”). 
For claim 8, the modified Bruce does not specifically disclose the fatigue-reducing safety shoe, according to claim 7, wherein said bicomponent polyurethane resin-based material comprises a polyol and an isocyanate.  
However, attention is directed to Hoogerbrugge teaching an analogous insole pad for an article of footwear (abstract of Hoogerbrugge). Specifically, Hoogerbrugge teaches the polyurethane material can be formed in to a polyurethane gel manufactured by mixing polyols and isocyanates at a specified ratio (para 0009 of Hoogerbrugge) for purposes of maximizing cushioning under the foot. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the midsole of the modified Bruce would be further modified to comprise a polyurethane gel manufactured by mixing polyols and isocyanates, as taught by Hoogerbrugge, for purposes of maximizing cushioning under specific portions of the foot. 

For claim 9, the modified Bruce does not specifically disclose the fatigue-reducing safety shoe, according to claim 8, wherein said polyol has a viscosity comprised between 1000 and 2000 MPAS and said isocyanate has a viscosity comprised between 400 and 600 MPAS. 
However, the modified Bruce does teach disclose the general conditions of the claimed invention except for the express disclosure of claimed ranges of compound viscosity. Further, it is noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to claimed ranges. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing wherein said polyol has a viscosity comprised between 1000 and 2000 MPAS and said isocyanate has a viscosity comprised between 400 and 600 MPAS since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view Lacroix, and in further view of US 5,951,935 to Healy (hereinafter “Healy”). 

Claim 10, the modified Bruce does not specifically disclose the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a bicomponent polyether resin-based material.  
However, attention is directed to Healy teach a method of making a sock liner for insertion in footwear (abstract of Healy). Specifically, Healy teaches the pad portions are formed of two component fluids mixed together wherein one of the two component fluids is preferably a polyether polyol, and the other is a plasticizer with isocyanate terminated prepolymers (col. 2, lines 36-50 of Healy). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the midsole of the modified Bruce would be further modified to comprise a bicomponent polyether resin-based material comprising a polyol and an isocyanate, as taught by Healy, for purposes of providing excellent cushioning and shock absorption (col. 1, lines 35-40 of Healy). 

For claim 11, the modified Bruce teaches the fatigue-reducing safety shoe, according to claim 10, wherein said bicomponent polyether resin-based material comprises a polyol and an isocyanate (see discussion for claim 10 above).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                         

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732